Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 16/928,401 that was filed on 07/14/2020. Claims 1-36 are currently pending and are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9,14-18, 21, 23-34, 24-25, 29, 31, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of ITUs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the center of mass" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is it the center of mass of the satellite or the center of mass of at least two ITUs being referred?
Claim  14 recites the limitation "the thrust" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim  15 recites the limitation "the array of at least two ITUs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites   the wording “(need to tweak up wording) 16.” in claim 16 need to be deleted because it seem it’s a typo and unintentionally put there.  The recitation “the total thrust” in line 1 is not clear since it fails to indicate which component it belongs to. For the recitation “the trust” in line 2, here is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Regarding claims 17-18, the claims improperly depend on claim 16 as the recitations “the one or more inputs” in claim 17 and “the control system” in claim 16 are not taught anywhere in claims 16 (and 1 & 15 to which claim 16 are dependent upon). The recitations “the one or more inputs” in claim 17 and “the control system” in claim 18 are taught in claim 12, claims 17-18 have been interpreted to be dependent upon claim 12. Appropriate correction required.
Regarding claims 21 and 36, the claim language is confusing and lacks clarity. Specifically, the recitation “one or more moveable control  surfaces” is rife with grammatical and spelling error. As best understood, the recitation “one or more moveable control surfaces” has been interpreted to be “one or more movable control surfaces”.
 Regarding claims 23-35, the term “The satellite attitude or drag control system” lacks antecedent basis and has been interpreted to be “The satellite attitude and drag control system”. Appropriate correction required.
 Regarding claim 24, the second recitation of  “an ITU of the plurality of 1Tus” lacks antecedent basis and has been interpreted to be “the ITU of the plurality of ITUs”.
 Regarding claim 25, the claim language is confusing and lacks clarity. Specifically, the recitation ITUs fails to specify whether it is the ITU of the plurality of ITUs or the plurality of TUs. As best understood by the examiner according to the specification and drawings, the recitation TUs. has been interpreted to be the ITU.
Regarding claim 29, the term “ the spacecraft” in line 5 lacks antecedent basis and has been interpreted to be the satellite.
Regarding claim 31, the term “one or more moveable control surfaces” lacks antecedent basis and has been interpreted to be the one or more stabilization surfaces. Appropriate correction required.
Regarding claim 34, the claim language is confusing and lacks clarity. Specifically, the term “one or more surfaces” lacks antecedent basis and the claim language is rife with spelling error wherein a period is missing at the end of the claim language. As best understood by the examiner according to the specification and drawings, the term “one or more surfaces” has been interpreted to be “the one or more stabilization surfaces” and a period has been added to the end of the claim language.
Claim 21 recites “…one or more moveable control surfaces configured to adjust a position relative to the satellite based on forces from particle collisions, each moveable control surface configured for independently controlled movement”. It is not clear to the examiner from the recitation what position of is being adjusted. Id it the position of the one or more moveable control surfaces, the satellite, or any other structure? Appropriate correction/clarification required.
All the dependent claims of the above rejected claims are also rejected under the same rational as the rejection of the  corresponding parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mansour et al. (US 2016/0046395).
Regarding claim 1, Mansour disclose a satellite (10 Fig. 1) comprising at least two individual thruster units (TUs) (32(24 & 26) Fig. 1), the
ITUs being configured for controlled firing to provide attitude control and drag compensation (para [0022]: “the spacecraft 10 may include a plurality of reaction control system ("RCS") thrusters 24 and/or a plurality of arcjet thrusters 26 to produce thrust for altitude control maneuvers and/or for station-keeping maneuvers” - wherein station-keeping maneuvers generally refers to the maneuvers performed to counteract the effects of the non-Keplerian forces such as air drag), wherein the at least two ITUs are arranged in an array (see that RCS |thrusters 24(24c-h) are arranged in an array on satellite surfaces 22 & 30 and arcjet thrusters 26(26a-d) are arranged in an array on satellite surface 30 Fig. 2). 
Regarding claim 2, Mansour disclose a satellite (10 Fig. 1)  wherein the at least two ITUs are arranged in an array of ITUs (see that RCS thrusters 24(24a-h) are arranged in an array on satellite surfaces 16, 22, 30 and arcjet thrusters 26(26a-d) are arranged in an array on satellite surface 30 Fig. 2). 
Regarding claim 3, Mansour disclose a satellite (10 Fig. 1)  wherein the array of at least two ITUs is arranged as a planar array of ITUs (see that RCS thrusters 24{24a-h} are arranged in a planar array on satellite surfaces 16, 22,30 and arcjet thrusters 28(26a-d)} are arranged in a planar array on satellite surface 30 Fig. 2). 
Regarding claim 4, Mansour disclose a satellite (10 Fig. 1)  wherein the at least two ITUs are configured to fire to provide an impulse to provide altitude control and drag compensation (para [0021]-[0022]: “the spacecraft 10 may include a plurality of deltaV thrusters 32 provide thrust in a specific direction ... the deltaV thrusters 32 of the spacecraft 10 may include a plurality of reaction control system (RCS") thrusters 24 and/or a plurality of arcjet thrusters 26 to produce thrust for attitude control maneuvers and/or for station-keeping maneuvers” - wherein impulse is an inherent result of thrust - para [0024]: specific impulse is a measure of the thrust resulting from a rate of propellant mass expulsion). 
 Regarding claim 5, Mansour disclose a satellite (10 Fig. 1) comprising a control circuitry (48, 50, 52 collectively Fig. 3) para [0037): "the attitude sensor 48 may be coupled (e.g., connected) to the  control processor 50 by electrical conductors of a control/power bus, referred to collectively as “bus” 52” - wherein a control/power bus is a computer bus that is used by the CPU to communicate with devices that are contained within the computer and occurs through physical connections such as cables or printed circuits) to receive data corresponding to one or more forces acting on the satellite (para. [0037]: “an attitude control sensor 48 for estimating and/or aiding in determining attitude, rate, and/or momentum state of the spacecraft 10), the control circuitry to control the at least two ITUs to fire to provide the impulse to correct pitch attitude or drag on the satellite based on the one or more forces (para [0048]-[0049] "the control processor 50 may operate to control only RCS thrusters 24 to control attitude ... the control processer 50 may use the signals from attitude sensor 48 to produce signals that are applied for control of the arcjet thrusters 26 for station-keeping” wherein "an associated pitch, roll, and yaw and a propulsion system 68 (FIG. 3) to provide maneuver thrust for controlling attitude” - para [0017] - and station-keeping maneuvers generally refers to the maneuvers performed to counteract the effects of the non-Keplerian forces such as air drag).
Regarding claim 6, Mansour disclose a satellite (10 Fig. 1) wherein the control circuitry is further configured to control each ITU independently (para. [0042]: "the power conditioning unit 58 may vary the power level of any particular arcjet thruster 26” and para. [0052]: “the change in attitude may be sensed by the altitude sensor 48, which may communicate with the control processor 50 to fire one or more of the RCS thrusters 24”).
Regarding claim 7, Mansour disclose a satellite (10 Fig. 1) wherein the at least two ITUs are further configured to provide yaw altitude control and drag compensation (para. [(0048]-[0048]: “the control processor 50 may operate to control only RCS thrusters 24 to control attitude ... the control processor 50 may use the signals from attitude sensor 48 to produce signals that are applied for control of the arcjet thrusters 26 ... for station-keeping” wherein “an associated pitch, roll, and yaw and a propulsion system 68 (FIG. 3) to provide maneuver thrust for controlling attitude” - para [0017] - and station-keeping maneuvers generally refers to the maneuvers performed to counteract the effects of the non-Keplerian forces such as air drag).
Regarding claim 8, Mansour disclose a satellite (10 Fig. 1) wherein the at least two ITUs are further configured to provide pitch attitude control and drag compensation (para. [0048[-[0049]: “the control processor 50 may operate to control only RCS thrusters 24 to control attitude ... the control processor 50 may use the signals from attitude sensor 48 to produce signals that are applied for control of the arcjet thrusters 26 ... for station-keeping" wherein “an associated pitch, roll, and yaw and a propulsion system 68 (FIG. 3) to provide maneuver thrust for controlling attitude” - para [0017] - and station-keeping maneuvers generally refers to the ‘ maneuvers performed to counteract the effects of the non-Keplerian forces such as air drag). 
 Regarding claim 9, Mansour disclose a satellite (10 Fig. 1)wherein at least one of the at least two ITUs is configured to provide torque about the satellite center of mass (para [0051]: “torques ... may also result when the center of gravity 66 of the spacecraft 10 is not aligned with the center of pressure of the arcjet thrusters 26”). 
Regarding claim 11, Mansour disclose a satellite (10 Fig. 1) wherein an (TU of the al least two ITUs is not aligned with a central axis of the satellite (see that none of 24 or 26 aligns with any of the satellite's central axes X, Y, Z, Fig. 1). 
Regarding claim 12, Mansour disclose a satellite (10 Fig. 1) comprising  a control system (48, 50, 52 collectively Fig. 3) to selectively activate each ITU independent of another ITU (para [0042]: “The power conditioning unit 58 may vary the power level of any particular arcjet thruster 26" and para [0052): "the change in attitude may be sensed by the attitude sensor 48, which may communicate with the control processor 50 to fire one or more of the RCS thrusters 24") based on one or more inputs (para [0048)-[0049): “the control processor 50 may operate to control only RCS thrusters 24 to control attitude ... the control processor 50 may use the signals from attitude sensor 48 to produce signals that are applied for control of the arcjet thrusters 26 ... for station-keeping"). 
Regarding claim 13, Mansour disclose a satellite (10 Fig. 1) wherein the control system is configured to selectively activate two or more ITUs to compensate for drag and to simultaneously create attitude compensating torque (para [0052]: “imbalances of the spacecraft 10 and/or thrusts, as the station-keeping arcjet thrusters 26 are fired, may tend to result in a change in attitude, which may require an attitude control maneuver and/or a momentum accumulation, which may require a momentum unloading operation. The change in attitude may be sensed by the attitude sensor 48, which may communicate with the control processor 50 to fire one or more of the RCS thrusters 24" - wherein the unloading operation is performed by RCS thrusters 24 - para [0054]: “(e.g., requiring a momentum unloading operation by the RCS thrusters 74”). 
Regarding claim 14, Mansour disclose a satellite (10 Fig. 1) wherein thrust of at least one of the at least two ITUs providing attitude control includes a component of drag compensation (para [0038]: “he control processor may control a time of firing of the arcjet thrusters 26 (e.g., at least one opposed arcjet thruster pair), as described herein below, to modulate the thrust provided by the arcjet thrusters 26 to maintain attitude” wherein station-keeping maneuvers generally refers to the maneuvers performed to counteract the effects of the non-Keplerian forces such as air drag, thus the thrust produced ta counteract the non-Keplerian forces inherently act as a component to compensate for drag as well).
 Regarding claim 15, Mansour disclose a satellite (10 Fig. 1) wherein a total thrust of the array of the at least two ITUs is greater than or equal to a total thrust required for drag compensation (para [0049]: “an example station-keeping maneuver or operation (e.g., when station-keeping thrust is required), the control processor 50 may use the signals from altitude sensor 48 to produce signals that are applied for control of the arcjet thrusters 26 ... for station-keeping . .The power conditioning unit 58 may be in communication with the ground station 54, ... to receive ground command signals for controlling the power level to the arcjet thrusters 26” – a successful attitude control inherently has the total thrust of the arcjet thrusters 26 equal or greater than the total thrust required for station -keeping/drag compensation). 
Regarding claim 16, Mansour disclose a satellite (10 Fig. 1) wherein the total thrust [of the array of the at least two ITUs] is equal to or greater than the total thrust to compensate for drag (para [0049]: “an example station-keeping maneuver or operation (e.g., when station-keeping thrust is required), the control processor 50 may use the signals from altitude sensor 48 to produce signals that are applied for control of the arcjet thrusters 26 ... for station-keeping . .The power conditioning unit 58 may be in communication with the ground station 54, ... to receive ground command signals for controlling the power level to the arcjet thrusters 26” – a successful attitude control inherently has the total thrust of the arcjet thrusters 26 equal or greater than the total thrust required for station -keeping/drag compensation). 
Regarding claim 17, Mansour disclose a satellite (10 Fig. 1) wherein the one or more inputs include a direction, a speed, an attitude, an altitude, or a change thereof (para [0017): "the spacecraft may include one or more attitude sensors 48 (Fig. 3) including, but not limited to a position sensor, a gyroscope, a Star tracker, an Earth sensor, a Sun sensor and the like, for estimating and/or aiding in determining attitude of the body 14"). 
Regarding claim 18, Mansour disclose a satellite (10 Fig. 1) wherein the control system is configured to control a frequency or a magnitude of impulse bits for each ITU (para 049]: "the power conditioning unit 58 may be in communication with the ground station 54, ... to receive ground command signal is far controlling the power level to the arcjet thrusters 26" - wherein impulse is an inherent result of thrust - para (0024): “specific impulse is a measure of the thrust resulting from a rate of propellant mass expulsion).
Regarding claim 19, Mansour disclose a satellite (10 Fig. 1) comprising one or more additional ITUs arranged on a top, bottom, or lateral side of a body of the satellite (24 a-b Fig. 2 arranged on top side 16 of satellite body i4 Figs. 1-2).

Claim(s)  1, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Turner (US 2002/0179775).
Regarding claim 1, Turner discloses a satellite (14 Fig. 4) comprising at least two individual thruster units (ITUs} (130, 132, 134 Fig. 4}, the ITUs being configured for controlled firing to provide attitude control and drag compensation (para (0028): “the servicing vehicle 14 utilizes thrusters 130, 132 and 134 to support each of the client spacecraft while itis docked with the client spacecraft for any or all significant maneuvers such as atmospheric drag compensation for low earth orbits (LEO), ... and attitude control while the client spacecraft is docked to the servicing vehicle 14"), wherein at least two ITUs of the plurality of ITUs are arranged in an array (see that 130 and 132 are arranged in an array Fig. 4).
Regarding claim 10, Turner discloses a satellite (14 Fig. 4) wherein at least one ITU of the ai least two ITUs are arranged to provide thrust that is aligned with a central axis of the satellite (see that 134 is aligned with central axis of 14, thus when 144 produces thrust, the thrust will also be aligned with the central axis of 14).
Regarding claim 20, Turner discloses a satellite (14 Fig. 4) wherein the satellite is configured to operate at an altitude of 180-356 km (para (0029): “the servicing vehicle 14 utilizes thrusters 130, 132 and 134 to support each of the client spacecraft while itis docked with the client spacecraft for any or all significant maneuvers such as atmospheric drag compensation for low earth orbits (LEO)" - wherein the low earth orbits (LEO ranges from 180-1000 km).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. (US 2016/0046395) in view of Duchon (US 5,716,031).
Regarding Claim 21, Mansour is silent but, Duchon teaches a satellite/spacecraft comprising one or more moveable control surfaces (rudders panels 5, 4, Fig. 1-2) configured to adjust a position relative to the satellite based on forces from particle collisions (i.e. aerodynamic forces from air particles), each moveable control surface configured for independently controlled movement (Fig. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite of Mansour with the one or more moveable control surfaces taught in the Duchon reference in order to aerodynamically control the spacecraft/satellite stability and attitude.
Regarding claim 22, Mansour disclose satellite attitude and drag control system (Fig. 3) comprising: a plurality of individual thruster units (ITUs) (32 (24 & 26) Fig. 1) arranged in an array (see that RCS thrusters 24 (24c-h) are arranged in an array on satellite surfaces 22 & 30 and arcjet thrusters 26(28a-c)) are arranged in an array on satellite surface 30 Fig. 2), each ITU configured for independently controlled firing (para. [0042]: “the power conditioning unit 58 may vary the power level of any particular arcjet thruster 26” and para. [0052]:  “the change in attitude may be sensed by the attitude sensor 48, which may communicate with the control processor 50 to fire one or more of the RCS thrusters 24"), wherein the plurality of ITUs comprises one or more attitude correcting ITUs (24 Fig. 1) and one or more drag compensating ITUs (26 Fig. 1), such that the one or more altitude correcting ITUs correspond to one or more of the drag compensating ITUs.
 Mansour lacks to disclose/teach a satellite wherein the satellite attitude and drag control system further comprising: one or more stabilization surfaces aligned with a direction of motion of the satellite.
However, Duchon teaches a satellite/spacecraft attitude and drag control system further comprising: one or more stabilization surfaces (rudders panels 5, 4, Fig. 1-2) aligned with a direction of motion of the satellite (1, fig. 1-2)) for attitude control and drag compensation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite of Mansour with the one or more moveable control surfaces taught in the Duchon reference in order to aerodynamically control the spacecraft/satellite stability and attitude as well as compensate for drag for attitude control.
Regarding claim 23, Mansour disclose satellite attitude and drag control system (Fig. 3) wherein the one or more attitude correcting ITUs correspond to a proper subset of the one or more drag compensating ITUs (Fig. 1, Fig. 3, para. [0042], [0052]).
Regarding claim 24, Mansour disclose satellite attitude and drag control system (Fig. 3) comprising a control circuitry (48, 50, 52 collectively Fig. 3) para [0037): "the attitude sensor 48 may be coupled (e.g., connected) to the  control processor 50 by electrical conductors of a control/power bus, referred to collectively as “bus” 52” - wherein a control/power bus is a computer bus that is used by the CPU to communicate with devices that are contained within the computer and occurs through physical connections such as cables or printed circuits) configured to control an ITU of the plurality of ITUs to fire, wherein thrust from firing an ITU of the plurality of ITUs to compensate for drag is simultaneously effective to compensate for attitude para [0048]-[0049] "the control processor 50 may operate to control only RCS thrusters 24 to control attitude ... the control processer 50 may use the signals from attitude sensor 48 to produce signals that are applied for control of the arcjet thrusters 26 for station-keeping” wherein "an associated pitch, roll, and yaw and a propulsion system 68 (FIG. 3) to provide maneuver thrust for controlling attitude” - para [0017] - and station-keeping maneuvers generally refers to the maneuvers performed to counteract the effects of the non-Keplerian forces such as air drag)).
Regarding claim 25, broadly interpreted, Mansour  and Duchon  in combination disclose satellite attitude and drag control system (Mansour, Fig. 3) wherein the control circuitry is further configured to control the ITU for additional firing to correct for attitude in addition to ITUs required to compensate for drag (Mansour, 48, 50, 52 collectively Fig. 3) para [0037): "the attitude sensor 48 may be coupled (e.g., connected) to the  control processor 50 by electrical conductors of a control/power bus, referred to collectively as “bus” 52” - wherein a control/power bus is a computer bus that is used by the CPU to communicate with devices that are contained within the computer and occurs through physical connections such as cables or printed circuits).
Regarding claim 26, broadly interpreted, Mansour disclose satellite attitude and drag control system (Fig. 3) wherein thrust to compensate for drag fully compensates for attitude (48, 50, 52 collectively Fig. 3) para [0037): "the attitude sensor 48 may be coupled (e.g., connected) to the  control processor 50 by electrical conductors of a control/power bus, referred to collectively as “bus” 52” - wherein a control/power bus is a computer bus that is used by the CPU to communicate with devices that are contained within the computer and occurs through physical connections such as cables or printed circuits.
Regarding claim 27, Mansour disclose satellite attitude and drag control system (Fig. 3) comprising a control circuitry configured to control an ITU of the plurality of ITUs to fire, wherein thrust from firing an ITU of the plurality of ITUs to compensate for attitude is simultaneously effective to compensate for drag (48, 50, 52 collectively Fig. 3) para [0037): "the attitude sensor 48 may be coupled (e.g., connected) to the  control processor 50 by electrical conductors of a control/power bus, referred to collectively as “bus” 52” - wherein a control/power bus is a computer bus that is used by the CPU to communicate with devices that are contained within the computer and occurs through physical connections such as cables or printed circuits.
Regarding claim 28, Mansour disclose satellite attitude and drag control system (Fig. 3) wherein each ITUs is configured for controlled firing to generate impulse bits and a firing frequency to provide attitude control (para 049]: "the power conditioning unit 58 may be in communication with the ground station 54, ... to receive ground command signal is far controlling the power level to the arcjet thrusters 26" - wherein impulse is an inherent result of thrust - para (0024): “specific impulse is a measure of the thrust resulting from a rate of propellant mass expulsion).
Regarding claim 29, Mansour and Duchon teaches in combination disclose satellite attitude and drag control system (Fig. 3) wherein the plurality of ITUs (32 (24 & 26) Fig. 1) are configured to fire to provide attitude control at low angles of attack within a range of angles of attack (i.e. inherent, see that RCS thrusters 24 (24c-h) are arranged in an array on satellite surfaces 22 & 30 and arcjet thrusters 26(28a-c)) are arranged in an array on satellite surface 30 Fig. 2), also Duchon teaches aerodynamic forces provide greater attitude stability at large angles of attack of the range of angles of attack (via rudders panels 5, 4, Fig. 1-2)), such that both of which can combine to provide attitude control of the spacecraft .
Regarding claim 30, Mansour disclose satellite attitude and drag control system (Fig. 3) wherein control system (50) is configured to control roll, pitch, or yaw (para. [0017], [0019]), and total thrust (para. 0031]).
Regarding claims 31 and 36, Mansour disclose a satellite operating at an altitude of 180-350 km (para (0029): “the servicing vehicle 14 utilizes thrusters 130, 132 and 134 to support each of the client spacecraft while itis docked with the client spacecraft for any or all significant maneuvers such as atmospheric drag compensation for low earth orbits (LEO)" - wherein the low earth orbits (LEO ranges from 180-1000 km) comprising: a plurality of individual thruster units (ITUs) (32(24 & 26) Fig. 1), the ITUs being configured for controlled firing to provide attitude control and drag compensation (para [0022]: “the spacecraft 10 may include a plurality of reaction control system ("RCS") thrusters 24 and/or a plurality of arcjet thrusters 26 to produce thrust for altitude control maneuvers and/or for station-keeping maneuvers” - wherein station-keeping maneuvers generally refers to the maneuvers performed to counteract the effects of the non-Keplerian forces such as air drag), wherein at least two ITUs of the plurality of ITUs are arranged in an array(see that RCS |thrusters 24(24c-h) are arranged in an array on satellite surfaces 22 & 30 and arcjet thrusters 26(26a-d) are arranged in an array on satellite surface 30 Fig. 2); and a control circuitry (48, 50, 52 collectively Fig. 3) para [0037): "the attitude sensor 48 may be coupled (e.g., connected) to the  control processor 50 by electrical conductors of a control/power bus, referred to collectively as “bus” 52” - wherein a control/power bus is a computer bus that is used by the CPU to communicate with devices that are contained within the computer and occurs through physical connections such as cables or printed circuits) to: receive one or more inputs from one or more sensors  associated with forces acting on the satellite associated with drag or changes in attitude of the satellite (via attitude sensor 48); selectively activate one or more ITUs and determine an amount of attitude-compensating torque needed to compensate for the drag or the changes in attitude (para [0052]: “imbalances of the spacecraft 10 and/or thrusts, as the station-keeping arcjet thrusters 26 are fired, may tend to result in a change in attitude, which may require an attitude control maneuver and/or a momentum accumulation, which may require a momentum unloading operation. The change in attitude may be sensed by the attitude sensor 48, which may communicate with the control processor 50 to fire one or more of the RCS thrusters 24" - wherein the unloading operation is performed by RCS thrusters 24 - para [0054]: “(e.g., requiring a momentum unloading operation by the RCS thrusters 74”).
Mansour lacks to disclose/teach selectively control movement of one or more moveable control surfaces based at least in part on the determined amount of attitude- compensating torque.
However, Duchon teaches selectively control movement of one or more moveable control surfaces (rudders panels 5, 4, Fig. 1-2) based at least in part on the determined amount of attitude- compensating torque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite of Mansour with the one or more moveable control surfaces taught in the Duchon reference in order to aerodynamically control the spacecraft/satellite stability and attitude.
Regarding claim 32, Mansour disclose satellite attitude and drag control system (Fig. 3) wherein the satellite is configured to operate at an altitude of 180-350 km (para (0029): “the servicing vehicle 14 utilizes thrusters 130, 132 and 134 to support each of the client spacecraft while itis docked with the client spacecraft for any or all significant maneuvers such as atmospheric drag compensation for low earth orbits (LEO)" - wherein the low earth orbits (LEO ranges from 180-1000 km). 
Regarding claim 33, broadly interpreted, Mansour lacks, but Duchon teaches a satellite/spacecraft attitude and drag control system wherein the center of mass of the satellite is closer to a leading edge of the satellite than a center of aerodynamic force of the satellite (Duchon, Fig. 1-2).
Regarding claim 34, broadly interpreted, Mansour lacks, but Duchon teaches a satellite/spacecraft attitude and drag control system wherein one or more surfaces (rudders panels 5, 4, Fig. 1-2)  are arranged symmetrically along a body of the satellite )
Regarding claim 35, Mansour disclose satellite attitude and drag control system (Fig. 3) wherein at least one ITU(32 (24 & 26) Fig. 1)  comprises at least one of the following: ionic (para. [0023], ‘ionic discharge), chemical, mechanical, electrical (i.e. arc jet thrusters 26s, fig. 1 discharge electrical discharge (arc), or metal plasma.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642